United States Department of Labor
Employees’ Compensation Appeals Board
__________________________________________
D.S., Appellant
and
U.S. POSTAL SERVICE, DARLINGTON
STATION, Pawtucket, RI, Employer
__________________________________________

)
)
)
)
)
)
)
)

Appearances:
Robert Donahue, for the appellant
Office of Solicitor, for the Director

Docket No. 14-1624
Issued: April 3, 2015

Case Submitted on the Record

DECISION AND ORDER
Before:
CHRISTOPHER J. GODFREY, Chief Judge
COLLEEN DUFFY KIKO, Judge
JAMES A. HAYNES, Alternate Judge
JURISDICTION
On July 18, 2014 appellant, through her representative, filed a timely appeal from a
June 23, 2014 merit decision of the Office of Workers’ Compensation Programs (OWCP).
Pursuant to the Federal Employees’ Compensation Act1 (FECA) and 20 C.F.R. §§ 501.2(c) and
501.3, the Board has jurisdiction over the merits of this case.
ISSUE
The issue is whether appellant met her burden of proof to establish a traumatic injury in
the performance of duty on May 2, 2014.
On appeal, appellant asserts that the evidence submitted was sufficient to establish her
claim.

1

5 U.S.C. §§ 8101-8193.

FACTUAL HISTORY
On May 9, 2014 appellant, then a 51-year-old postal clerk, filed a traumatic injury claim
alleging that she injured her right knee at 7:20 a.m. on May 2, 2014 when she fell while exiting a
vehicle. She claimed to have aggravated previous right knee injuries that had occurred on
June 29, 2012 and March 28, 2013. The employing establishment stated that appellant, whose
regular-duty hours were 9:00 a.m. to 6:00 p.m., was not on the clock when injured and was
coming in to attend a district reasonable accommodation committee (DRAC) meeting.2
In a May 2, 2014 statement, a coworker explained that he had driven appellant to the
employing establishment that day for a meeting. They had arrived at 7:15 a.m. for an 8:00 a.m.
meeting and, as she was exiting the vehicle at 7:20 a.m., she fell. Emergency medical services
(EMS) were called and appellant was transported to a hospital. Appellant submitted a May 2,
2014 statement noting that she was driven to the employing establishment that day for a DRAC
meeting. She stated that she exited the vehicle with the help of her coworker and the use of her
walker. When she began to walk her right knee gave out and she fell to the ground and was
transported to the hospital.
By letter dated May 16, 2014, OWCP informed appellant of the type evidence needed to
support her claim. Appellant was instructed to furnish information regarding the meeting
scheduled at 8:00 a.m., including why she arrived 45 minutes early, and to furnish medical
information regarding the claimed injury. She was also asked to describe the prior injuries that
had occurred on June 29, 2012 and March 28, 2013. In separate correspondence the employing
establishment was asked whether appellant was required to attend the DRAC meeting scheduled
for May 2, 2014 and whether at the time of injury she was engaged in official duties that required
her to be on the employing establishment premises.
In an April 7, 2014 letter, the chairperson of DRAC advised appellant that a meeting
would be held at 8:00 a.m. on Friday, April 18, 2014 to discuss her request for reasonable
accommodation. She was advised that her participation in the process was necessary and she
should be prepared to discuss her medical condition, limitations, and any reasonable
accommodations she believed were appropriate.3
Appellant submitted factual and medical evidence regarding previous claims. This
included reports dated April 1 and May 6, 2013 in which Dr. Michael P. Mariorenzi, an attending
Board-certified orthopedic surgeon, noted a history of injuring her right knee when she tripped
over a tub of mail on June 29, 2012. He diagnosed traumatic patella femoral chondromalacia of
the right knee and advised that appellant was totally disabled. In a September 3, 2013 report,
Dr. Medhat A. Kader, an OWCP referral physician and Board-certified orthopedist, diagnosed
progressive osteoarthritis of the right knee and advised that the condition was not related to
2

Appellant has four additional claims injuries of June 29, 2012 and March 28, 2013 which were denied. She had
been in a nonwork status since March 2013.
3

An April 30, 2014 e-mail indicates that the meeting was held as scheduled and appellant was informed that she
had provided insufficient medical requirements or restrictions, and a second meeting was scheduled on May 2, 2014
at 8:00 a.m.

2

employment. An October 5, 2013 letter or warning was issued for failure to be regular in
attendance.
A May 2, 2014 EMS report reflected that appellant was transported to Memorial Hospital
after a fall to the ground when her right knee gave out. On a duty status report dated May 13,
2014 Dr. Mariorenzi noted that she had fallen on May 2, 2014 and provided restrictions to her
physical activity. In a June 3, 2014 report, he noted seeing appellant on May 13, 2014 with
respect to the aggravation of her right knee due to a May 2, 2014 fall at the employing
establishment. Dr. Mariorenzi indicated that she had been out of work due to a more significant
injury that had occurred about two years previously and was still in contention. He
recommended an arthroscopy based “on the initial injury which occurred on June 12, 2014 [sic]
when she tripped over a bucket at work.” Dr. Mariorenzi concluded:
“The fall markedly increased her pain acutely. As such, this becomes an
aggravation of her preexisting condition. The aggravation is a result of the fall on
May 2, 2014. The original condition is a result of the work-related event of
June 2, 2014. [sic]”
He reiterated his conclusions in a duty status report dated May 10, 2014.
Appellant also submitted e-mails dated April 21 to June 1, 2014. This included
correspondence with union and other representatives. She discussed her previous claims and the
DRAC meeting. Appellant stated that she had not requested DRAC accommodation but was
ordered by the union to appear at 7:00 a.m. On April 30, 2014 the union advised her of the
medical evidence needed for the DRAC meeting. On May 1, 2014 appellant inquired as to why
her presence was required at the meeting and a union representative advised her to attend the
meeting. He stated that it was not an OWCP matter because appellant did not have an accepted
claim. The president of the union advised appellant on May 1, 2014 that she and another union
officer would meet with appellant at 7:00 a.m. prior to the 8:00 a.m. meeting. Appellant’s
representative discussed appellant’s previous claims and disagreed with the employing
establishment’s actions. He believed that the employing establishment should have provided a
modified job to appellant.
On May 7 and 8, 2014 a labor and employment lawyer representing the union advised
appellant that the union local did not represent her in relation to any OWCP matter, noting that
she had her own designated representative. The union lawyer also indicated that, because the
May 2, 2014 DRAC meeting was cancelled and appellant had provided no information that
would support a conclusion that there was any accommodation the employing establishment
could provide, it appeared that the DRAC was unable to assist her and the union was assessing
next steps with regard to its involvement in the DRAC process. Appellant’s representative took
her to the employing establishment on May 9, 2014 to file the instant claim. In additional emails, both he and appellant continued to assert that the May 2, 2014 injury was employment
related.
On June 1, 2014 appellant’s representative asserted that the evidence submitted was
sufficient to establish appellant’s claim because she was required to attend the DRAC meeting on
May 2, 2014.
On June 2, 2014 appellant asserted that she was instructed by union

3

representatives to be at the employing establishment at 7:00 a.m. on May 2, 2014 and that she
had never requested DRAC accommodation.
By decision dated June 23, 2014, OWCP denied appellant’s claim because she failed to
submit sufficient evidence to establish that the injury occurred in the performance of duty. It
noted that the injury occurred at 7:20 a.m. when she was in nonpay status, that she was not
scheduled to work on May 2, 2014, that she was scheduled to attend a DRAC meeting, where her
attendance was optional, and was not performing any employment duties at the time of injury.
LEGAL PRECEDENT
An employee seeking benefits under FECA has the burden of proof to establish the
essential elements of his or her claim including the fact that the individual is an employee of the
United States within the meaning of FECA, that the claim was timely filed within the applicable
time limitation period of FECA, that an injury was sustained in the performance of duty as
alleged and that any disability and/or specific condition for which compensation is claimed are
causally related to the employment injury. Regardless of whether the asserted claim involves
traumatic injury or occupational disease, an employee must satisfy this burden of proof.4
OWCP regulations, at 20 C.F.R. § 10.5(ee) define a traumatic injury as a condition of the
body caused by a specific event or incident or series of events or incidents within a single
workday or shift.5 To determine whether an employee sustained a traumatic injury in the
performance of duty, OWCP must determine whether “fact of injury” is established. First, an
employee has the burden of demonstrating the occurrence of an injury at the time, place, and in
the manner alleged, by a preponderance of the reliable, probative and substantial evidence.
Second, the employee must submit sufficient evidence, generally only in the form of medical
evidence, to establish a causal relationship between the employment incident and the alleged
disability and/or condition for which compensation is claimed. An employee may establish that
the employment incident occurred as alleged, but fail to show that his or her disability and/or
condition relates to the employment incident.6
It is the claimant’s burden of proof to submit sufficient evidence necessary for OWCP to
make a determination as to whether an employment incident occurred as alleged. The evidence
must be sufficient to establish whether the claimant was in the course of federal employment at
the time of the incident, so that a proper determination may be made as to whether an injury
occurred while in the performance of duty.7 As to the phrase in the course of employment, the
Board has accepted the general rule of workers’ compensation law that, as to employees having
fixed hours and places of work, injuries occurring on the premises of the employing
establishment, while the employees are going to or from work, before or after working hours, or

4

Gary J. Watling, 52 ECAB 278 (2001).

5

20 C.F.R. § 10.5(ee); Ellen L. Noble, 55 ECAB 530 (2004).

6

Supra note 4.

7

T.S., Docket No. 09-2184 (issued June 9, 2010).

4

at lunch time, are compensable.8 An injury is said to arise in the course of employment when it
takes place within the period of the employment, at a place where the employee reasonably may
be, and while the employee is fulfilling employment duties or is engaged in doing something
incidental thereto. Arising out of employment relates to the causal connection between the
employment and the injury claimed.9
Causal relationship is a medical issue, and the medical evidence required to establish a
causal relationship is rationalized medical evidence.10 The opinion of the physician must be
based on a complete factual and medical background of the claimant, must be one of reasonable
medical certainty, and must be supported by medical rationale explaining the nature of the
relationship between the diagnosed condition and the specific employment factors identified by
the employee.11 Neither the mere fact that a disease or condition manifests itself during a period
of employment nor the belief that the disease or condition was caused or aggravated by
employment factors or incidents is sufficient to establish causal relationship.12
ANALYSIS
The Board finds that appellant has not established an employment-related injury on
May 2, 2014. The injury in this case occurred on the premises of the employing establishment.
This factor alone, however, is not sufficient to establish entitlement to benefits as the
concomitant requirement of an injury “arising out of the course of employment” must be shown.
This encompasses not only the work setting but also a causal concept, i.e., in order for an injury
to be considered as arising out of employment, the facts must show a substantial employer
benefit or requirement which gave rise to the injury.13 It is incumbent upon a claimant to
establish that the claimed injury arose out of employment.14
The facts in this case indicate that appellant was injured when she fell at an employing
establishment facility at 7:20 a.m. on May 2, 2014 when she went to attend a union-called
DRAC meeting being held at 8:00 a.m. to determine reasonable accommodation for a nonworkrelated right knee condition. Her injury did not occur at a time when one could reasonably say
she was engaged in her employer’s business. Appellant’s presence on the employing
establishment’s premises alone was not sufficient to establish entitlement to compensation.
Appellant was at the employing establishment facility solely for personal reasons. She was not
scheduled for work and her attendance at the meeting was not a requirement of employment.
While the DRAC committee and appellant’s union representative advised her to attend the
8

F.S., Docket No. 09-1573 (issued April 6, 2010).

9

B.C., Docket No. 09-653 (issued December 24, 2009).

10

Jacqueline M. Nixon-Steward, 52 ECAB 140 (2000).

11

Leslie C. Moore, 52 ECAB 132 (2000); Gary L. Fowler, 45 ECAB 365 (1994).

12

Dennis M. Mascarenas, 49 ECAB 215 (1997).

13

Paula G. Johnson, 53 ECAB 722 (2002).

14

Id.

5

meeting to ensure that her request for accommodation could be fully addressed, the meeting
itself was to determine if reasonable accommodation could be made for a nonwork-related
injury. Appellant has asserted that she had not requested reasonable accommodation. However,
her representative indicated that she requested modified duty, and her previous claims for right
knee injuries had been denied. Moreover, appellant attended a previous DRAC meeting on
April 18, 2014.15
In this case the facts indicate that union representatives requested that appellant meet
with them at 7:00 a.m. In the case Larry D. Passalacqua,16 the Board held that participation in
union activities generally is not considered to be within an employee’s course of employment or
performance of duty.17 The Board noted an exception where the activity undertaken by the
employee was in his or her capacity as a union official and simultaneously served the interest of
the employer.18 Such is not the case here as appellant was not a union official. Thus, this
exception would not apply. In the case George A. Rodriguez,19 the Board held that a meeting to
address a new work schedule was not in the performance of duty because it was voluntary and
not required by the employing establishment, and the Board found that OWCP properly
rescinded acceptance of appellant’s claim.20
As in the case E.S.,21 here the evidence establishes that appellant was at the employing
establishment solely for personal reasons. Appellant was not scheduled to work on May 2, 2014.
In fact she had been in nonpay status for a number of months. Appellant was at the facility to
attend a DRAC meeting to assess whether an accommodation due to a nonwork-related medical
condition could be made. Her activity at the time of the injury was not required as a condition of
her employment and she was not involved in any preparatory activity reasonably incidental to
employment as she was not scheduled to work at that time.22
There is no evidence in the case that appellant’s presence at the employing establishment
on May 2, 2014 furthered her master’s business or provided a substantial benefit to the
employing establishment.23 She has not established an injury in the performance of duty on
May 2, 2014.

15

Supra note 3.

16

32 ECAB 1859 (1981). See also Jimmy E. Norred, 36 ECAB 726 (1985);

17

Id.

18

Id.

19

57 ECAB 224 (2005).

20

Id.

21

58 ECAB 340 (2007).

22

Id.

23

See Howard M. Faverman, 57 ECAB 151 (2005).

6

Appellant may submit new evidence or argument with a written request for
reconsideration to OWCP within one year of this merit decision, pursuant to 5 U.S.C. § 8128(a)
and 20 C.F.R. §§ 10.605 through 10.607.
CONCLUSION
The Board finds that appellant did not establish an injury in the performance of duty on
May 2, 2014.
ORDER
IT IS HEREBY ORDERED THAT the June 23, 2014 decision of the Office of
Workers’ Compensation Programs is affirmed.
Issued: April 3, 2015
Washington, DC

Christopher J. Godfrey, Chief Judge
Employees’ Compensation Appeals Board

Colleen Duffy Kiko, Judge
Employees’ Compensation Appeals Board

James A. Haynes, Alternate Judge
Employees’ Compensation Appeals Board

7

